Citation Nr: 1340885	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  06-28 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected bilateral shoulder disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from May 6, 1975 to September 12, 1975 with subsequent active duty for training.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and May 2011, September 2012, and June 2013 Board remands.

In July 2010, the Veteran, along with his wife, appeared at the RO and provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing was produced and has been included in the claims folder for review.


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the cervical spine was not manifest during service or within one year of separation.  The cervical spine disorders are not related to service.

2. The Veteran's cervical spine disability was not caused or aggravated by the service-connected bilateral shoulder disability. 


CONCLUSIONS OF LAW

1. Degenerative joint disease of the cervical spine was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. A cervical spine disability is not proximately due to (causation or aggravation) a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004). 

In the present case, VA issued a VCAA notice letter to the Veteran in March 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim on a direct and secondary basis and of his and VA's respective duties for obtaining evidence.  The March 2010 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  While the March 2010 notice letter was not provided prior to the initial unfavorable decision by the RO, the Veteran's claim has since been readjudicated.  As a result, the Veteran has not been prejudiced by the timing of the VCAA notice letter. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In this capacity, as noted in the Introduction, the Veteran's claim was remanded for additional development in May 2011, September 2012, and June 2013. Specifically, in May 2011, the Board remanded the Veteran's claim in order to schedule him for a VA examination and to obtain a nexus opinion.  The record reflects that the Veteran underwent a VA examination in July 2011.  The examination report contained the requested opinion and an addendum was obtained in April 2012.

In September 2012, the Board observed that the medical opinion contained in the July 2011 VA examination report did not contain any supporting rationale or address the Veteran's claim that his cervical spine disability was aggravated by his service-connected bilateral shoulder disability.  As a result, the appeal was remanded in order to: request the Veteran identify or submit any relevant VA or private treatment records; schedule him for an additional VA examination; obtain a new nexus opinion, and; obtain his VA treatment records and records from the Social Security Administration.  Following the Board's remand, the Veteran was requested to identify or submit any relevant medical records in a September 2012 letter.  His VA treatment records and records from the Social Security Administration were obtained and associated with his claims file.  The Veteran was afforded an additional VA examination in March 2013.  The report from this examination contained the requested nexus opinion. 

In the June 2013 remand, the Board observed that March 2013 VA examiner did not address whether the Veteran's service-connected shoulder disabilities have aggravated his cervical spine disability.  As a result, the Board remanded the Veteran's claim in order to gather additional treatment records and obtain a medical nexus opinion.  The Veteran's claim was then to be readjudicated.  The record reveals that the AMC requested the appellant identify or submit any additional records he might have in a July 2013 letter.  Additionally, the AMC obtained the requested nexus statement in August 2013.  The claim was readjudicated via an August 2013 supplemental statement of the case.

Based on the above, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Further, the record contains the Veteran's service treatment records, VA treatment records, private medical records, VA examination reports, records from the Social Security Administration, statements from the Veteran, and the July 2010 hearing transcript.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, a nexus opinion was obtained in August 2013.  The report of this opinion reflects that the examiner reviewed the Veteran's past medical history, noted the Veteran's complaints, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The Board therefore concludes that the opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013); see also Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2012) (noting that medical reports "must be read as a whole" in determinations of adequacy).  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in July 2010 as detailed in the Introduction.  

During the July 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal.  While the AVLJ did not explain the concept of direct or secondary service connection, the Veteran's representative presented arguments under both theories of entitlement and questioned the Veteran to elicit an appropriate argument.  The record clearly reflects that the Veteran was aware of what the evidence must show to substantiate his claim.  Further, the AVLJ also noted a potential evidentiary defect in that an additional medical opinion might be required before a decision could be reached.  See the hearing transcript, page 12.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet.App. at 448.  

III. Analysis

The Veteran is seeking service connection for a cervical spine disability.  He has argued that his cervical spine disorder is the result of a 1979 rappelling accident that occurred while he was on active duty.  In the alternative, he has argued that his cervical spine disability is causally related to his service-connected bilateral rotator cuff tendonitis with degenerative joint disease. 

First, the Board concedes that there is a current cervical spine disability as there are diagnoses of cervical strain and degenerative joint disease contained in VA medical records.  Second, the Board finds that there was an in-service event as the Veteran's STRs indicate he was treated for complaints of "upper back pain" in July 1979.  At that time, the Veteran stated that he had fallen "about 30 feet" while rappelling and hit his back on rocks.  Subsequent records document treatment for the Veteran's lumbar and thoracic spine. See December 1979 and March 1980 treatment record.  While the treatment records do not document any complaints or treatment for a cervical spine injury, a March 1980 consultation report noted that the Veteran had pain which radiated into his neck.  An in-service injury or disease has therefore been demonstrated. 

Accordingly, then, the only issue for resolution in this appeal is whether a current cervical spine disability is caused or aggravated by a service-connected disability or related to service.  The Veteran is service connected for bilateral rotator cuff tendonitis with degenerative joint disease.

Initially, the Board notes that arthritis was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 

As for the cervical spine disability being otherwise related to service, the Board also that the Veteran has provided inconsistent statements as to the date he began to experience cervical spine problems.  Specifically, while the Veteran testified during the July 2010 hearing that his neck symptoms began immediately after his in-service back injury, however, during a February 2009 VA examination, the Veteran stated that his neck pain began "over the last several years." 

The Board notes that the Veteran is competent to report ongoing cervical spine pain since the incident during active service because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994). However, in light of the conflicting evidence contained in the claims file, the Board finds that his statements are not credible. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, the VA medical opinions and other evidence of record demonstrate the disability is not related to service or to a service-connected disability.  

Following his separation from service, in September 1992, the Veteran sought treatment for low back problems following an "on the job injury."  At this time the Veteran denied having any prior back problems and a physical examination of the spine did not reveal any cervical abnormalities.  The Veteran also sought chiropractic treatment following a work related injury in October 2002.  It was noted that prior to this injury, the Veteran was active working full-time in construction and was asymptomatic to the low back.  The Veteran did not report cervical spine problems and was not diagnosed with a cervical spine disability. 

The earliest evidence of cervical spine symptomatology following the Veteran's active duty injury comes from an August 2004 VA treatment record which documents that the Veteran "fell off a ladder and hit the back of his head" about three months ago.  This document reports that "ever since then, he has had pain in his neck and shoulders."  The treating clinician noted that the Veteran was working at the time of the injury and appeared "preoccupied with [filing an application for] worker's compensation."  

The Veteran was afforded a VA examination in January 2006 to determine the etiology of his cervical spine disability.  After reviewing the claims file and conducting a physical examination, the VA examiner stated that the Veteran "has a well documented history of chronic neck[,] upper and lower back pain following a fall in 1979."  He concluded that "given the history and progression of the [Veteran's] condition over the years it is felt to be as likely as not [that] his current neck . . . conditions may be related to his previous injuries sustained in 1979."

Upon review, the January 2006 VA examiner's opinion appears to be based on an inaccurate factual premise.  While the Veteran's thoracic and lumbar complaints are well documented in the claims file, the Veteran did not complain of any cervical spine problems until after he fell off a ladder in 2004; the Board has found his lay statements to the contrary to be not credible and not assigned probative value.  As a result, the examiner's opinion is entitled to no weight or probative value. See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993))).  

The Veteran was afforded an additional VA examination in February 2009.  No review of claims file was conducted.  At that examination, the Veteran reported his neck pain began a few years earlier.  Following a physical examination and clinical interview, the examiner noted that the Veteran injured his upper back during service but he did not have cervical disease or dysfunction at that time.  It was further noted that the Veteran did not require any medical care for his spine until an on the job injury in 1992. Accordingly, the examiner concluded that the Veteran's cervical spine disability was a work-related injury and was not related to his active duty service. 

In December 2009, the Veteran was afforded an additional VA examination.  The Veteran reported onset during service with progression since that time. After a review of the claims file and a physical examination, the examiner opined that "it is less likely than not that the Veteran's cervical spine" disability is due to an in-service disease or injury "as there is no [treatment] since his discharge time in 1975 . . . until the fall that had happened at work."  Instead, the examiner noted that the Veteran's disability "is more likely related to the wear and tear" of the musculoskeletal system that occurs over time. 

The Veteran was afforded a VA examination in July 2011.  After conducting a physical examination, and a review of the claims file, the examiner opined that the current cervical strain was not caused by military service in the 1970s or by his bilateral shoulder conditions.  In an April 2012 addendum, the examiner explained that the service treatment records do not contain evidence of a neck injury or treatment and development of degenerative joint disease 24 years after his injury would not indicate traumatic arthritis.  The examiner also noted that the Veteran's shoulder conditions do not cause cervical spine degenerative joint disease.  

In March 2013, after conducting a physical examination and a review of the claims file, a VA examiner noted that the Veteran denied pain in his neck muscles/shoulder muscles today and has pain directly located to palpation of the spine. The Veteran experienced pain in his cervical spine with range of motion.  The examiner found that there was, therefore, no indication that chronic neck pain is related to the shoulder condition. In an August 2013 report, the VA examiner who provided the July 2011 and April 2012 opinions reiterated that the shoulder conditions do not cause degenerative joint disease of the cervical spine and that development of degenerative joint disease 24 years post-injury would not indicate traumatic arthritis.  The examiner opined that it was less likely as not that the cervical spine disorder was caused by or aggravated by military service or by the bilateral rotator cuff tendonitis with degenerative joint disease.  Instead, the examiner attributed the Veteran's current cervical spine disability to age related changes. 

The Board has considered the Veteran's assertion that his cervical spine disability is related to his active duty service or a service-connected disability. However, because he does not have the specialized knowledge to attribute his cervical spine disability to a specific incident versus other, later, incidents, and/or the normal aging process, the Board finds his opinion is outweighed by the VA examiner's opinions.  This is because the etiology of arthritis and cervical strain is a complex medical decision that requires expertise to determine, unlike disorders such as flat feet, varicose veins, and ringing in the ears which are capable of lay observation. See Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.  Those examiners have specialized medical knowledge to make such determinations.  

In sum, the most probative evidence establishes that the cervical spine disorders are unrelated to service and not caused or aggravated by a service connected disability.  Therefore, the preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply. 38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


